In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-191 CV

____________________


BRASS CRAFT MANUFACTURING COMPANY, Appellant


V.


JOSEPH P. BLANKS, INDIVIDUALLY AND AS EXECUTOR OF 

THE ESTATE OF T.K. BLANKS, Appellee




On Appeal from the 1A District Court
Tyler County, Texas

Trial Cause No. 17667




MEMORANDUM OPINION (1)
	Brass Craft Manufacturing Company, appellant, and Joseph P. Blanks, Individually
and as Executor of the Estate of T.K. Blanks, appellee, have filed a joint motion to dismiss
this appeal and the cause of action.  The parties allege they have settled all disputes and
no longer desire to pursue the appeal.  The Court finds that this motion is voluntarily made
by agreement of the parties through their attorneys of record prior to any decision of this
Court.  Tex. R. App. P. 42.1(a)(2).  No other parties filed notice of appeal.
	Accordingly, the motion to dismiss is granted and the appeal and the entire cause
against Brass Craft Manufacturing Company is dismissed.  All costs are assessed against
the incurring party.
	DISMISSED.	
 
								PER CURIAM

Opinion Delivered September 23, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.